721 N.W.2d 181 (2006)
In re the Honorable Gerard TRUDEL, Judge, 24th District Court.
Docket No. 121995.
Supreme Court of Michigan.
September 22, 2006.
On order of the Court, the motions for appointment of a receiver and for relief from orders are considered, and they are DENIED, because the Court is not persuaded that it should grant the requested relief. Petitioner Judicial Tenure Commission seeks the appointment of a receiver in its ongoing collection efforts against respondent former judge. Petitioner requests a receivership over respondent's real property but has not shown that all less intrusive means, such as a creditor's examination, were ineffective. Reed v. Reed, 265 Mich.App. 131, 162, 693 N.W.2d 825 (2005). Indeed, petitioner has not exhausted other remedies to pursue payment by respondent. See Petitpren v. Taylor School Dist., 104 Mich.App. 283, 295, 304 N.W.2d 553 (1981). Our cases note that the appointment of a receiver is a "harsh proceeding, which should only be resorted to in extreme cases." People v. Israelite House of David, 246 Mich. 606, 618, 225 N.W. 638 (1929); Michigan Minerals, Inc. v. Williams, 306 Mich. 515, 525, 11 N.W.2d *182 224 (1943). The appointment of a receiver at this juncture would be premature.
WEAVER, J., concurs and states as follows:
I concur in the order denying the motion for appointment of a receiver and for relief from orders. I write separately to note that my basis for denial of petitioner's motion is that there is no constitutional authority to assess costs against a judge. Subsection 2 of Const. 1963, art. 6, § 30 provides that "the supreme court may censure, suspend with or without salary, retire or remove a judge . . . ." As I stated in my concurrence in In re Noecker, 472 Mich. 1, 18-19, 691 N.W.2d 440 (2005), "Nothing in this constitutional provision gives this Court any authority to discipline the judge by assessing the judge the costs of the Judicial Tenure Commission proceedings against him or her."